DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1 in the reply filed on 11/16/2020 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laverack et al. (US 9067522, hereinafter ‘Laverack’).
Laverack discloses a method of operating a watercraft carrier, comprising: activating a handle at an outboard end of a base of the watercraft carrier (col. 3, ll. 50-55), wherein activating the handle releases a locking mechanism of an upright, wherein the locking mechanism is disposed at a distal end of the base (Figs. 6-7); and rotating the upright from a first position to a second position (col. 4, ll. 23-26).  
Laverack further discloses activating the handle comprises pulling the handle in an outboard direction (col. 3, ll. 50-55; col. 4, ll. 35-43); pulling the handle comprises displacing the locking mechanism in the outboard direction (col. 4, ll. 35-43); activating the handle displaces a wedge disposed in a hub at the distal end of the base in a first direction (col. 5, ll. 45-65); displacing the wedge displaces a pair of blocks in opposite directions perpendicular to the first direction (col. 5, ll. 45-65).
Laverack further discloses rotating the upright from the second position to the first position (col. 3, ll. 10-15); locking the upright in the second position (col. 4, ll. 23-26); locking the upright comprises releasing the handle (col. 5, ll. 27-46); activating the handle to release the upright from the second position (col. 3, ll. 50-55; col. 4, ll. 35-43).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 16, 2021